Name: Council Regulation (EEC) No 1359/80 of 5 June 1980 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1980/81 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/6 Official Journal of the European Communities 5. 6 . 80 COUNCIL REGULATION (EEC) No 1359/80 of 5 June 1980 fixing the target price for milk and the intervention prices for butter, skimmed ­ milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1980/81 milk year Community market in milk and the opportunities for disposal of butter and skimmed-milk powder on the Community and world markets ; Whereas the intervention prices for Grana Padano and Parmigiano Reggiano cheeses must be fixed in accor ­ dance with the criteria laid down in Article 5 (2) of Regulation (EEC) No 804/68 ; Whereas the arrangement applicable until 31 May 1980 having been kept in application by Regulation (EEC) No 1390/80 (5), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 1 June, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 3 (4) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when fixing the common agricultural prices, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmon ­ ious development of world trade ; whereas the objec ­ tives of the common agricultural policy are in parti ­ cular to secure a fair standard of living for the agricul ­ tural community and to ensure that supplies are avail ­ able and that they reach consumers at reasonable prices ; Whereas the target price for milk should bear a balanced relationship to the prices for other agricul ­ tural products and in particular to the prices for beef and veal , and be consistent with the proposed orienta ­ tion of cattle farming ; whereas it is also necessary, in fixing that price, to take account of the Community's efforts to establish a long-term balance between supply and demand on the milk market, allowing for external trade in milk and milk products ; Whereas the intervention prices for butter and for skimmed-milk powder are designed to contribute to the achievement of the target price for milk ; whereas it is necessary to determine price levels in the light of the overall supply and demand situation on the Article 1 For the 1980/81 milk year, the target price for milk and the intervention prices for milk products shall be as follows : (ECU/100 kg) (a) target price for milk 22.26 (b) intervention price : butter 291-60 skimmed-milk powder 121-51 Grana Padano cheese :  of an age of between 30 to 60 days 289.61  of an age of at least six months 349-85 Parmigiano Reggiano cheese of an age of at least six months 380-74 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980 . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No C 97, 21 . 4 . 1980, p. 33 . (4 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal). (5 ) OJ No L 136, 1 . 6 . 1980, p. 1 . 5 . 6 . 80 Official Journal of the European Communities No L 140/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1980 . For the Council The President G. MARCORA